No. 317PA14                                                        TENTH DISTRICT
                             FILED 6 NOVEMBER 2015

                    SUPREME COURT OF NORTH CAROLINA

                              ****************

STATE OF NORTH CAROLINA                    )
                                           )
             v.                            )   From Wake County
                                           )
RODNEY NIGEE PLEDGER TAYLOR                )


                              ****************

                                       ORDER

      This case comes before the Court by way of defendant’s petition for

discretionary review pursuant to N.C.G.S. § 7A-31.       We also allowed the State’s

conditional petition for discretionary review as to additional issues.

      We reverse the decision of the Court of Appeals in part and remand this case

to the Court of Appeals to consider defendant’s Fifth Amendment argument on the

merits. As to all other issues in defendant’s petition for discretionary review, and as

to all issues in the State’s conditional petition for discretionary review, we conclude

that discretionary review was improvidently allowed.

      By order of the Court in Conference, this 5th day of November, 2015.



                                           s/Ervin, J.
                                           For the Court
             WITNESS my hand and the seal of the Supreme Court of North
Carolina, this the 5th day of November, 2015.

                                   CHRISTIE S. CAMERON ROEDER
                                   Clerk of the Supreme Court

                                   s/M.C. Hackney
                                   Assistant Clerk




                                  -2-